Title: From John Adams to Benjamin Waterhouse, 25 May 1821
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Montezillo May 25th 1821.

I received yesterday your favour of the 22nd and will begin at the end of it
you must not utter a word or insinuate a hint against the character of Junius Brutus He had eyes as piercing as lightning, views as vast as the globe and benevolence as expansive as the human race. He had an exalted soul and a heart of celestial fire. He was as ready to sacrifice his own life as that of his sons And what was the life of Junius Brutus and his family if they had been cut up in slices and broiled upon a gridiron, to the universe? to this globe? or to the Liberty of the human species? Punishment, examples were indispensible. He could not punish others and spare his own sons, for they were the most guilty, they were in rebellion against their own Father as well as against their country and her liberties and the Roman Law gave the power of life and death to the Father over his children.
What was the question before Brutus. It was nothing less than this. Shall the Roman people be henceforward to all ages a group of abject slaves, little superior to a herd of swine, or shall be a nation of freemen, the future masters of the World and civilizers of mankind? and what man who has a soul could hesitate a moment to decide this question at any sacrifice, at every hazard.
After all what did Junius Brutus hazard or sacrifice more than Samuel Adams or John Hancock did? They had the same question before them and decided it the same way.—I long to see Mr Wares century sermons. I know his talents and have a particular taste for that kind of History. Whoever lives to 1839 I hope will see a second century sermon in the town of Quincy.
I am sir as usual
John Adams